                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   RALPH DENNIS,                      1:19-cv-0893-NLH

                   Petitioner,        MEMORANDUM OPINION & ORDER

        v.



   UNITED STATES OF AMERICA,

                Respondent.


APPEARANCES:
Ralph Dennis, Petitioner pro se
64625-050
Petersburg Low
Federal Correctional Institution
Inmate Mail/Parcels
PO Box 1000
Petersburg, VA 23804

Norman Joel Gross, AUSA
Office of the US Attorney
Mitchell H. Cohen U.S. Courthouse
401 Market Street
4th Floor
Camden, NJ 08101

HILLMAN, District Judge

     WHEREAS, Petitioner Ralph Dennis has filed a pro se Motion

to Correct, Vacate, or Set Aside his federal sentence under 28

U.S.C. § 2255, see ECF No. 1; and

     WHEREAS, Respondent United States of America has filed a

Motion to Dismiss the § 2255 Motion with a return date of

September 3, 2019, see ECF No. 11; and
     WHEREAS, Petitioner has submitted a letter to the Court

requesting the appointment of counsel and a writ of habeas

corpus to secure his presence for the “evidentiary style hearing

on September 03, 2019, in which the petitioner is entitled to

appear and argue against the government’s assertion that counsel

could not be considered ineffective . . . .”, see ECF No. 13 at

1; and

     WHEREAS, there is no constitutional right to counsel in

habeas proceedings. See Reese v. Fulcomer, 946 F.2d 247, 263 (3d

Cir. 1991), superseded on other grounds by statute, 28 U.S.C. §

2254. Section 3006A(a)(2)(B) of Title 18 provides that the court

has discretion to appoint counsel where “the court determines

that the interests of justice so require . . . .”; and

     WHEREAS, the relevant factors in this inquiry include “‘(i)

the likelihood of success on the merits; (ii) the complexity of

the legal issues raised by the complaint; and (iii) the ability

of the prisoner to investigate and present the case.’” Neeld v.

New Jersey, 2012 WL 603293, *1 (D.N.J. Feb. 22, 2012) (quoting

Paul v. Attorney Gen. of State of N.J., 1992 WL 184358, *1

(D.N.J. July 10, 1992)).   However, “[w]here these issues are

‘straightforward and capable of resolution on the record,’ or

when the petitioner has ‘a good understanding of the issues and

the ability to present forcefully and coherently his

contentions,’ the court would not abuse its discretion in

                                 2
declining to appoint counsel.” Biggins v. Snyder, No. 99-18,

2001 WL 125337, at *3 (D. Del. Feb. 8, 2001) (quoting Ferguson

v. Jones, 905 F.2d 211, 214 (8th Cir. 1990); La Mere v. Risley,

827 F.2d 622, 626 (9th Cir. 1987)); and

     WHEREAS, Petitioner argues that counsel should be appointed

and a writ of habeas corpus issued because he is entitled to

present evidence at the hearing on September 3, 2019.   However,

there is no evidentiary hearing scheduled on September 3, 2019.

That date is the return date of Respondent’s motion to dismiss,

see ECF No. 11; and

     WHEREAS, Respondent’s motion to dismiss does not comply

with the requirements of the Court’s May 10, 2019 Order to

Answer and the Rules Governing Section 2255 Proceedings.

Responsive pleadings that address the merits of the § 2255

Motion, as opposed to the untimeliness or other procedural

deficiencies, must be accompanied by the required documentation,

see ECF No. 6; and

     WHEREAS, the pending Motion to Dismiss is procedurally

deficient, it would be premature to determine whether counsel is

appropriate in this matter.

     THEREFORE,

     IT IS on this    28th    day of August, 2019

     ORDERED that Petitioner’s request for the appointment of

counsel (ECF No. 13) IS DENIED WITHOUT PREJUDICE; and it is

                                 3
further

     ORDERED that Respondent’s Motion to Dismiss (ECF No. 11) IS

DENIED WITHOUT PREJUDICE; and it is further

     ORDERED that Respondent shall file an Answer that conforms

to the Court’s May 10, 2019 Order to Answer within 60 days of

this Order; and it is further

     ORDERED that Petitioner may submit a response to the Answer

within 30 days of receiving the Answer; and it is finally

     ORDERED that the Clerk of the Court shall serve a copy of

this Order on Petitioner by regular first-class mail.


                                      s/ Noel L. Hillman
At Camden, New Jersey               NOEL L. HILLMAN, U.S.D.J.




                                4
